Title: From George Washington to Major General Arthur St. Clair, 2 February 1780
From: Washington, George
To: St. Clair, Arthur


          
            Dr Sir
            Head Quarters Morristown 2d Febry 1780
          
          I am this moment favored with your letter of this date.
          The detatchment which I mentioned as to march this morning, owing to some causes that have unavoidably intervened, does not leave camp till to-morrow.
          With regard to the enterprise you have in view—should circumstances make it eligible in your opinion, I have no objection to your trying the experiment. I am Dr Sir Your obt & hble servt
          
            Go: Washington
          
        